Dismissed and
Memorandum Opinion filed December 3, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00183-CV
____________
 
JESSE BERNARD JACKSON, Appellant
 
V.
 
SANDRA DAY JACKSON, Appellee
 
 
 

On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2008-20100
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed January 23, 2009. 
The clerk’s record was filed on August 25, 2009.  No reporter’s record was taken. 
No brief was filed.
            On October 8, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before November 9, 2009, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Anderson,
Seymore, and Boyce.